Citation Nr: 1326405	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  08-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The Veteran is currently service-connected for hypertension, rated 20 percent disabling, and asthma, rated 30 percent disabling, for a combined 40 percent disability rating.  He claims he is currently unemployable as a result of the combined effects of these service-connected disabilities.

Specifically, the Veteran indicates he last worked in 1998 as a truck driver where his asthma would frequently flare-up due to heat, dust, and other environmental factors.  He further claims he is unable to pass a driver's physical in light of his hypertension and asthma.

The record indicates the Veteran has other significant non-service related disorders.  Most significantly, the Veteran sustained a low back injury in approximately 1998.  In fact, the Veteran indicated to VA physicians at that time that he was on bed rest for over two months with neurological damage.  

He has also indicated in various statements, such as one written statement in July 2000, that he currently collects Social Security Administration (SSA) disability benefits and is totally unemployable.  The record does not reflect that the RO has attempted to obtain records from the SSA.  Since records in the possession of the SSA could be supportive of the Veteran's claim, this case must be remanded for further development to obtain those records.

While the Veteran acknowledges he has other non-service related disorders that are significant, he believes he would be unemployable solely due to his service-connected disabilities even if those other disorders were not present.  

The Veteran was afforded a VA examination in March 2007 where the examiner found the Veteran's hypertension, during the time of his employment, did not cause significant limitations on his employment in and of itself.  In contrast, the examiner noted the Veteran's significant occupational limitations due to his asthma and restrictions of environment exposure.  The examiner further noted the Veteran was currently disabled as a result of an injury of his low back with resulting nerve damage.  Ultimately, the examiner found the Veteran's unemployability was due to the combined effect of his non-service related low back pain and his service-connected asthma.

The Veteran disputes the adequacy of this examination because the examiner did not have the claims folder to review at the time of the examination.  The Veteran, moreover, denies ever telling the examiner that his low back pain was a significant factor in his unemployment and, in fact, denies his low back pain significantly affects his employability.  He indicates he applied for many other jobs with no success because he is considered an insurance risk due to his service-connected disabilities.

The Board also notes that no treatment records for the period since May 2007 are of record.  In addition, the Veteran has not been afforded a VA examination to determine the impact of his service-connected disabilities on his unemployability since the March 2007 examination.  Therefore, while this case is in remand status, the originating agency should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim and arrange for the Veteran to be afforded a VA examination to determine the impact of his service-connected disabilities on his employability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of the SSA decision awarding the Veteran disability benefits, the records upon which the decision was based and records pertaining to any later disability determinations for the Veteran.

2.  Undertake appropriate development to obtain any outstanding treatment records pertaining to the Veteran's claim, to include 
any pertinent VA treatment records for the period beginning May 2007. 

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impact of his hypertension and asthma on the Veteran's employability.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners. 

The examiner should identify the functional effects of the service-connected disabilities and state an opinion as to whether there is a 50 percent or better probability that the service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.  

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether the case should be forwarded to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  

6.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


